Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of the elected Groups II (claims 7-16) and III (claim 17) in the reply filed on 02/28/2022 is acknowledged.  The traversal is on the ground(s) that Group III (product) is specifically for use in diagnosing tuberculosis by detecting surrogate marker antibodies indicating active tuberculosis. For compact prosecution, Groups II and III have been rejoined and claims 7-17 are under examination. 
In view of the above noted withdrawal of the inventions between Groups II and III, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mathebula et al. (Chem. Commun., pp. 3345-3347, published 2009, IDS submitted on 02/12/2020, cite no. 3) in view of Susmel et al. (Biosensors and Bioelectronics, vol. 18, pgs. 881-889, published 2003, IDS submitted on 02/12/2020, cite no. 11).
Mathebula et al. teach electrochemical impedimetric recognition by anti-mycolic acid antibodies for tuberculosis (TB)-positive human serum (abstract). Mathebula et al. teach the anti-mycolic acid antibodies are surrogate markers and mycolic acids (MA) integrated into a self-assembled monolayer (SAM) of long-chain organothiolated, N-(2-mercaptoethyl)octadecanamide,  on a gold electrode (abstract; p. 3345, right col., para. 2; and Scheme 2), which would read on immobilizing isolated mycolic acid antigens of tuberculous mycobacterial origin or a synthetic analogue thereof. Fig. 1 (p. 3347) depicts comparing the binding of the antibodies to the immobilized mycolic acid antigens in the control sample and the test sample by electrochemical 6]4-/[Fe(CN)6]3-) and the underlying gold electrode (p. 3346, left col., para. 2), which would read on redox probe forming reagents. Mathebula et al. teach liposomes with MA (liposome-MA and without MA (empty liposome) were prepared from phosphatidylcholine (PC)-CHCl3 stock solution (p. 3346, right col., para. 2), which would read on isolated mycolic acid antigen of tuberculous mycobacterial and liposome forming reagents. Mathebula et al. teach that the electrochemical impedance spectroscopy-based immunossensors could offer the possibility of label-free immune-sensing, ease of miniaturization, low cost of electrode mass production, and low-cost instrumentation (p. 3345, right col., para. 2). 
Mathebula et al. do not explicitly teach a kit including one or more screen-printed electrodes. 
Susmel et al. teach a labeless immunosensor for detection of pathogenic bacteria using screen printed gold electrodes and hexacyanoferrate(II) redox probe and gold electrodes (abstract and Fig, 2). Susmel et al. teach a change in the apparent diffusion co-efficient of the redox probe was observed, attributable to impedance of the diffusion of redox electrons to the electrode surface due to the formation of the antibody-bacteria immunocomplex (see abstract). Susmel et al. teach the one-step, specific, labeless, quantitative detection of pathogens based on the measurement of the diffusion of a redox probe (p. 882, left col., para. 2). Screen-printing is used to mass-produce gold electrodes in an economically viable and highly reproducible manner, facilitating the possibility of use a disposable sensors, if desired and the use of SAMs is then exploited for immobilisation of antibodies on the electrode surface and SAMs based on thiols of several chain lengths are evaluated for optimum antibody immobilization, electrochemical response, orientation and subsequent accessibility of antigenic binding site (p. 882, left col., para. 2).

The person would have a reasonable expectation of success of immobilizing the isolated mycolic acid antigens of Mathebula et al. on the screen-printed gold electrode because it was well recognized by Mathebula et al. and Susmel et al. to integrate the gold surface with self-assembled monolayer for attachments in immunoassay analysis. 
With regard to the terminology “kit”, although the references do not specifically invoke the phrase “kit”, the references teach all necessary reagents of the word kit, as these are the sole constituent reagents of the kit. However, the advantages of packaging together necessary reagents 
It is noted that the recitation of “for use in diagnosing tuberculosis by detecting surrogate marker antibodies indicating active tuberculosis” is a mere statement of purpose and/or intended use. The statements in the preamble reciting the purpose or intended use of the claimed invention must result in a structural difference between the claimed kit and the prior art references to distinguish the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10551391B2 (‘391). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent ‘391 recites a method for diagnosing tuberculosis within 24 hours of obtaining a diagnostic sample by detecting surrogate marker antibodies indicating active tuberculosis, the method comprising: taking up isolated mycolic acid antigens of tuberculous mycobacterial origin or a synthetic analogue thereof in a liposome carrier to produce mycolic acid antigen containing liposomes; immobilising isolated mycolic acid antigens of tuberculous mycobacterial origin or a synthetic analogue thereof on a screen-printed electrode by direct binding of the antigens to a self-assembled monolayer comprising a thiolated hydrophobic substance to produce immobilised antigens of tuberculous mycobacterial origin in the form of a mycolic acid antigen containing self-assembled monolayer coating on a surface of the electrode; obtaining the diagnostic sample from a human or animal suspected of having active tuberculosis, which sample may contain surrogate marker antibodies to the immobilised antigens; diluting some or all of the diagnostic sample and dividing some or all of the diluted sample into a first and a second sample; 
Regarding claim 17, Patent ‘391 does not recite the terminology kit in reciting the invention. However, it is noted that the patent recites the reagents of a kit and the terminology “kit” is not found to further limit the scope of the claims beyond requiring the named reagents, as these are the sole constituent elements of the kit of claim 17. This terminology of a “kit” does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claim (such as specific packaging or container elements, for example). Consequently, when the claims are given their broadest reasonable interpretation, the recitation of the patent would read on employ the word "kit" in describing their invention, as patent recites all necessary reagents of the claimed “kit” and exemplifies using these reagents together in an immunoassay for 

Free from Prior Art
Claims 7-16 are free from the prior art and would be allowable if a terminal disclaimer is filed to overcome the nonstatutory double patenting rejection. The closest prior art of record is Mathebula et al but the reference fails to teach or reasonably suggest without a washing step to remove unbound antibody and exposing a control sample to the mycolic acid antigen containing liposomes and the test sample to liposomes not containing mycolic acid antigens by detecting electrochemical impedance spectroscopy on a screen-printed electrode. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635